Citation Nr: 1746166	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-19 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to enhanced special monthly compensation (SMC) under 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	Mathew D. Hill, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active military duty from September 1963 to June 1967. 

The appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, granted SMC on 5 different bases (K-1, K -1, M-1, P-1, and P-3), which were each assigned an effective date of February 9, 2011.  In February 2011, the Veteran filed an NOD.  An SOC was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In May 2013, the Veteran and his wife testified during a Board video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In April 2014, the Board denied SMC based on loss of use of the left foot; and a disability rating greater than 100 percent rating for combined disability of Parkinson's disease residuals impacting the right and left upper extremities, as well as SMC based on loss of use of both hands, on a purely schedular basis.  The Board remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence. 

As was noted in the April 2014 remand, the Board found that there were intertwined but yet unadjudicated additional SMC claims, which may impact both the disposition of the increased rating and effective date issues on appeal.  In essence, the Veteran and his representative are primarily seeking an overall increased rate of SMC, not simply an increase for SMC due to the underlying disabilities on a schedular basis, and are seeking effective dates prior to February 9, 2011, for the grant of various SMC awards.  However, at that point, the RO had not yet addressed the broader issue of entitlement to a higher rate of SMC based on additional disabilities and theories of SMC to include loss of us of the right lower extremity and the need for aid and attendance, but simply addressed whether a schedular increase for diabetic neuropathy with residual of Parkinson's disease of the left lower extremity (with SMC based on loss of use of the left foot), and for combined disability of Parkinson's disease residuals impacting the right and left upper extremities (with SMC based on loss of use of both hands) was warranted.  As such, the Board took jurisdiction of the additional SMC claim and remanded this claim, along with the remaining claims, for further development.  After accomplishing further action, the AMC  denied the claims (as reflected in the March 2015 supplemental statement of the case (SSOC)) and returned these  matters to the Board for further appellate consideration.

In a December 2015 decision, the Board, inter alia, awarded the Veteran SMC under 38 U.S.C.A. § 1114(r)(1) based on the need for regular aid and attendance, but denied the Veteran's claim for enhanced SMC under 38 U.S.C.A. § 1114(r)(2).  The Veteran appealed the December 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued a Memorandum Decision, vacating the part of the Board's decision that denied entitlement to enhanced SMC under 38 U.S.C.A. § 1114(r)(2), and remanding that matter  to the Board for further proceedings consistent with the decision.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

For reasons expressed below, the remaining matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.







REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the February 2017 Memorandum Decision, the Court noted that a Veteran is entitled to an enhanced level of SMC if, in addition to requiring regular aid and attendance, the veteran requires a "higher level of care" in the form of "personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional."  38 U.S.C.A. § 1114(r)(2).  The statue also provides that "the need for such care shall be determined by a VA Physician or in areas where no such physician is available, a physician contracted by VA".  The Court further emphasized that VA regulations provide that under that "under the regular supervision of a licensed health care professional" means that "an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a healthcare professional, and that the health-care professional consults with the unlicensed person providing health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person..."

 In light of the foregoing, the Court determined that the Board failed to ensure compliance with requirement under section 1114(r)(2) that the Veteran's need for personal health-care services be determined by a physician working for or contracted by VA.  The Court further found that  the Board failed to consider favorable evidence when it found that the Veteran had not demonstrated that he required enhanced, daily, at-home, personal healthcare services as denied in 38 U.S.C.A. § 1114(r)(2).  The  Board did not consider the March 2013 Board hearing testimony of the Veteran's wife to the extent that she communicates with the Veteran's doctors at least every week and received instructions on his care and treatment.  

The Board finds that based on the February 2017 Memorandum Decision, a VA medical opinion must be obtained to address whether the Veteran's service-connected disabilities require a "higher level of care" in the form of "personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional."  In providing the requested medical opinion, the physician should discuss whether the aid and attendance the Veteran's wife provides is "under the regular supervision of a licensed health care profession."  

Prior to undertaking action responsive to the above,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the West Palm Beach VA Medical Center (VAMC), and that records from those facilities dated through March 2, 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the West Palm Beach VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since March 2, 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ's adjudication of the claim for a higher rating should include consideration of whether "staged rating" of PTSD (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran ,to include from the West Palm Beach VAMC since March 2, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical and/or employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from a VA physician with the appropriate medical expertise a medical opinion with respect whether the Veteran's service-connected disabilities require a higher level of care in the form of personal health-care services provided on a daily basis in the Veteran's home.  

Only arrange for the Veteran to undergo a VA examination, by an appropriate physician, if, in the judgment of the designated physician, one is needed to provide the requested opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this remand), must be made available to the designated physician, and the opinion/report should include discussion of the Veteran's documented history and lay assertions. 

The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is in need of a "higher level of care" without which he would require hospitalization, nursing home care, or other residential institutional care. "  The examiner is specifically asked to address whether the aid and attendance the Veteran's wife provides is "under the regular supervision of a licensed health care professional."

The physician is advised that the need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  

Furthermore, the term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.

Complete, clearly-stated rationale for the conclusions reached  must be provided.  As part of his or her rationale, the physician is asked to consider and discuss the lay statements of   the Veteran's wife, to include as reflected in her  March 2013 Board hearing testimony.  

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the remaining claim on appeal  in light of all pertinent evidence (particularly to include all evidence added to the VBMS and Virtual VA file(s) since the last adjudication)  and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

